Citation Nr: 1022456	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected major depression.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This decision granted the Veteran's 
claim for service connection for major depression and 
assigned a 30 percent rating effective from December 28, 
2005.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in January 
2010, and a transcript of that hearing is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, this issue has 
been raised in both private and VA medical records.  
Therefore, the issue is raised by the recorde and is properly 
before the Board.  

A decision on the claim for an initial disability rating in 
excess of 30 percent for the Veteran's service-connected 
major depression could change the outcome of the TDIU issue.  
Thus, the claims are inextricably intertwined.  For this 
reason, the issue of entitlement to an initial disability 
rating in excess of 30 percent for the major depression must 
be resolved prior to resolution of the other claim for TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issue.

In a September 2008 facsimile to his congressman, the Veteran 
appears to attempt to raise an issue of clear and 
unmistakable error (CUE) but it is unclear from the brief 
sentence to the congressman which decision the Veteran felt 
contained CUE.  A claim for benefits based on CUE in a prior 
final rating decision entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack because the decision was not appealed 
during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In 
order for a claimant to successfully establish a valid claim 
of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  Because it is not clear in this case which RO 
rating decision the Veteran is claiming would have had a 
different outcome but for CUE, the RO should contact the 
Veteran in an effort to clarify the September 2008 facsimile 
as to whether the Veteran wishes to pursue a claim of CUE 
and, if so, which rating decision he is alleging contained 
CUE.  


REMAND

The evidence in this case is conflicting as to whether an 
initial disability rating in excess of 30 percent for 
service-connected major depression or a TDIU rating is 
warranted.  Therefore, the Board concludes that additional 
development of the evidence by affording the Veteran a VA 
examinations and obtaining a medical opinion is necessary to 
decide the claims.  38 C.F.R. § 3.159(c)(4).


To this, the Board notes that review of a Social Security 
Administration decision, dated in March 2008, shows that the 
Veteran was found to be disabled beginning in July 2005.  The 
decision, however, did not include a psychiatric disorder as 
an impairment suffered by the Veteran.  An undated SSA 
Disability Determination and Transmittal form, however, does 
list "late effects of musculoskeletal injuries" as the 
primary diagnosis and "affective mood disorders" as a 
secondary diagnosis.  

A March 2005 VA orthopedic examination report notes that the 
Veteran had been suffering from degenerative joint disease of 
the left shoulder with instability.  The examiner commented 
that the effect of the Veteran's condition on his usual 
occupation was that he could not work five days a week due to 
pain.  (The Veteran is service-connected for two different 
left shoulder disabilities (degenerative joint disease with 
instability and history of dislocations and for a residual 
scar)).  

A December 2005 letter from a private physician, Dr. R., 
shows that he, in providing a diagnosis of major depressive 
disorder related to the Veteran's service-connected left 
shoulder disability, opined that the Veteran was "100% 
disabled."  The examiner added that the Veteran had 
deficiencies in most areas of his life including work, family 
relations, judgment, thinking, and mood.  

An April 2006 VA fee-basis psychiatric consultation report 
shows that both major depression and PTSD were diagnosed.  
The diagnoses also mentioned that the Veteran had had two 
left shoulder surgeries and his movements were restricted.  
Arthritis in several other areas was also reported.  The 
examiner commented that the Veteran did not have difficulty 
in performing activities of daily living.  The examiner did 
comment that the Veteran was unable to establish and maintain 
effective work and social relationships.  The examiner also 
mentioned that the Veteran's depression was probably 
secondary to his left shoulder pain as well as to the 
traumatic events in service.  It was also reported that the 
Veteran would be less depressed if he was not having left 
shoulder limitations and pain as he would be able to work.  A 
Global Assessment of Functioning (GAF) score of 60 was 
provided.  

Of record is also a December 2007 VA mental disorders 
examination report, where organic mood disorder (Axis I - 
293.83) was diagnosed.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-III) (1987).  The Veteran was noted to have 
retired in July 2005, as being eligible by age or duration of 
work and due to physical problems.  Shoulder problems were 
noted to make work difficult.  The examiner, however, 
commented that there was total occupational and social 
impairment due to mental disorder signs and symptoms.  He 
added that the Veteran's chronic pain, daily drinking, and 
chronic depression precluded gainful employment.  A GAF score 
of 60 was provided.  

The Board here notes that a GAF score from 51 to 60 indicates 
that the examinee has moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
See Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) (1994).

Thus, the Board observes that, although medical providers 
have commented as to the degree of disability attributable to 
the Veteran's service-connected major depression, some of 
their reports have been internally inconsistent.  For 
example, while the VA examiner in December 2007 commented 
that there was total occupational and social impairment due 
to mental disorder signs and symptoms, he nevertheless 
assigneded a GAF score of 60 and reported that the Veteran 
retired, at least in part, due to physical problems.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board is cognizant of the argument presented by the 
Veteran's representative at the January 2010 hearing, where 
he asserted that the RO, after its receipt of the December 
2005 report from Dr. R., should not have ordered the Veteran 
for additional examinations.  38 C.F.R. § 3.159(c)(4); cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose).  Although VA 
may not order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant, see Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to 
determine when additional information is needed to adjudicate 
a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a veteran for a 
medical examination where it deems an examination necessary 
to make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is 
necessary).  Here, the opinion rendered by Dr. R., where he 
commented that the Veteran was "100% disabled," does not 
appear to the Board to pertain exclusively the Veteran's 
service-connected major depression.  In the opinion, and in 
the December 2005 letter, Dr. R. made reference to several 
other disabilities from which the Veteran suffers.  It seems 
appropriate to the Board that an additional VA examination 
was therefore requested.  However, given that those reports 
were conflicting, the Board concludes that an additional 
examination and opinion is warranted.

As concerning entitlement to TDIU, the Board notes that, to 
be granted, a TDIU rating must be supported by medical 
evidence that a claimant's service-connected disability or 
disabilities have rendered a veteran unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2009).  Unfortunately, while the record includes 
medical findings concerning the employability of the Veteran, 
the record is devoid of a full medical opinion as to whether 
the Veteran is unable to secure and maintain gainful 
employment in light of all of his current service-connected 
disabilities.  In this case, the Veteran is, in addition to 
his major depression, service-connected for left shoulder 
degenerative joint disease, left shoulder scar, bilateral 
tinnitus, and bilateral hearing loss.  See August 2008 rating 
decision.  
The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disabilities.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that a veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the RO should take corrective action.  Id.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination to ascertain the 
current severity and manifestations of 
his service-connected major 
depression.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the above-cited medical 
examination reports and letters, and 
to comment on the current severity of 
the Veteran's service-connected 
disability.  The examiner should 
report all signs and symptoms 
necessary for rating the Veteran's 
service-connected major depression 
under the applicable rating criteria.  
The examiner should assign a GAF score 
for the Veteran's major depression 
consistent with the DSM-IV and explain 
the significance of the score.  A 
clear rationale for all opinions would 
be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 38 
C.F.R. § 4.1 (2009), a copy of this 
REMAND and all pertinent records in 
the appellant's claims file, or in the 
alternative, the claims file itself, 
must be made available to the examiner 
for review.

2.	The RO should schedule the Veteran for 
an appropriate VA medical 
examination(s) to determine the effect 
of his service-connected disabilities 
on his employability.  The examiner 
should generally address the extent of 
functional and industrial impairment 
due to the Veteran's service-connected 
disabilities.  The claims file, to 
include a copy of this REMAND, must be 
made available to and thoroughly 
reviewed by the examiner in connection 
with the examination.

Based on examination findings and 
other evidence contained in the claims 
file, the examiner must offer an 
opinion as to whether it is at least 
as likely as not that the Veteran is 
unable to obtain or maintain 
substantially gainful employment 
solely as a result of his service-
connected disabilities.  The 
examination report must include a 
complete rationale for all opinions 
and conclusions expressed.

Note:  The term "at least as likely 
as not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against 
it.

3.	The Veteran is hereby notified that it 
is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).
4.	
In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.	Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other indicated development, 
have been conducted and completed in 
full.  If the response is deficient in 
any manner, the RO must implement 
corrective procedures.

6.	Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issue of entitlement 
to an initial rating in excess of 30 
percent for service-connected major 
depression in light of all the 
evidence of record.  In so doing, the 
RO should also consider whether 
"staged" ratings are appropriate in 
light of Fenderson.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a Supplemental Statement 
of the Case (SSOC) that includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded an applicable time to respond 
thereto.

7.	The RO then should adjudicate the TDIU 
claim.  If the issue is denied, the RO 
must notify the Veteran and his 
representative of his appellate rights 
on the issue, and inform him that to 
vest the Board with jurisdiction over 
the issue, a timely Substantive Appeal 
must be filed.  38 C.F.R. § 20.202 
(2009).  If the Veteran perfects the 
appeal as to this issue, the RO should 
undertake all appropriate action.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

